Matter of Dorfman (2016 NY Slip Op 08860)





Matter of Dorfman


2016 NY Slip Op 08860


Decided on December 28, 2016


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
SYLVIA O. HINDS-RADIX, JJ.


2016-07641

[*1]In the Matter of Burton I. Dorfman, admitted as Burton Dorfman, an attorney and counselor-at-law, respondent. (Attorney Registration No. 1553353)

APPLICATION pursuant to former 22 NYCRR 691.9 by Burton I. Dorfman, who was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 31, 1979, under the name Burton Dorfman, to resign as an attorney and counselor-at-law.

Gary L. Casella, White Plains, NY (Faith Lorenzo of counsel), for Grievance Committee for the Ninth Judicial District.
Richard M. Maltz, PLLC, New York, NY, for respondent.


PER CURIAM.


OPINION & ORDER
Burton I. Dorfman, admitted as Burton Dorfman (hereinafter the respondent), has submitted an affidavit sworn to on July 13, 2016, in support of his application to resign as an attorney and counselor-at-law (see  former 22 NYCRR 691.9).
The respondent acknowledges in his affidavit that his resignation is freely and voluntarily rendered, and that he is not being subjected to coercion or duress. He acknowledges that as a result of an ongoing investigation against him by the Grievance Committee for the Ninth Judicial District, the Grievance Committee would recommend the prosecution of a disciplinary proceeding against him based upon charges of professional misconduct, involving a conflict of interest, fraud, and breach of fiduciary duties. The respondent acknowledges that he could not successfully defend himself on the merits against such charges. The respondent states that he has discussed his decision to resign with his attorney, as well as other persons whose advice and counsel he respects, and that he is fully aware of the implications of submitting his resignation, including being barred by Judiciary Law § 90 and the Rules of the Appellate Division, Second Department, from seeking reinstatement for at least seven years.
The respondent's application is submitted subject to any application by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers' Fund for Client Protection pursuant to Judiciary Law § 90(6-a). He acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90(6-a)(f) to be heard in opposition thereto.
The Grievance Committee recommends that the Court grant the respondent's [*2]application for resignation.
Inasmuch as the respondent's application to resign complies with the requirements of former 22 NYCRR 691.9, the application is granted, and, effective immediately, the respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and HINDS-RADIX, JJ., concur.
ORDERED that the application of Burton I. Dorfman, admitted as Burton Dorfman, to resign as an attorney and counselor-at-law is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Burton I. Dorfman, admitted as Burton Dorfman, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that Burton I. Dorfman, admitted as Burton Dorfman, shall comply with this Court's rules governing the conduct of disbarred and suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, Burton I. Dorfman, admitted as Burton Dorfman, shall desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if Burton I. Dorfman, admitted as Burton Dorfman, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court